Citation Nr: 0402094	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
and if the claim is reopened, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1969 
and from January 1973 to January 1977.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2001 RO rating decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disability.  The 
veteran provided testimony at a personal hearing at the RO in 
May 2003.  


FINDINGS OF FACT

1.  In April 1988, the Board denied service connection for a 
back disability.  Evidence received since that decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

2.  Based on all evidence now available, the veteran has a 
back disorder which began with injury during his second 
period of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  A back disorder was incurred in active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1966 
to June 1969 (including combat service in Vietnam), and he 
again had active duty in the Army from January 1973 to 
January 1977.  

His service medical records for his first period of service 
from July 1966 to June 1969 do not refer to complaints of or 
treatment for a back disability.  The June 1969 separation 
examination included a notation that the veteran's spine and 
other musculoskeletal systems were normal.  

Private treatment records dated in October 1969 indicate that 
the veteran was treated for injuries from an automobile 
accident.  An October 1969 report from Greene County Hospital 
noted that he was brought in by an ambulance after being 
involved in an automobile accident and suffering lacerations 
of the right frontal area, jaw, and lip as well as an open 
fracture of the skull in the right frontal region.  Another 
October 1969 entry from such facility noted that the veteran 
complained of pain in the lumbar area and that an X-ray 
showed a compression fracture at L1.  An October 1969 
radiological report indicated that the veteran had a 
compression fracture of the body of L1 with a fresh appearing 
fracture line and a loss of vertical height estimated at 35 
percent.  It was noted that the remaining bony structures 
appeared intact.  

VA treatment records dated from May 1970 to November 1970 
show that the veteran received treatment for several 
disorders.  A May 1970 hospital summary noted that the 
veteran was involved in an automobile accident in October 
1969 and that he sustained multiple facial lacerations, a 
fractured skull, and a compression fracture of T12.  He 
underwent a scar revision of the right supraorbital region at 
that time.  The diagnoses were multiple scars of the face and 
suborbital compression fracture.  A November 1970 hospital 
summary noted that the veteran underwent revision of facial 
scars and related a diagnosis of a scar contracture over the 
frontal area in the midline and over the right supraorbital 
area.  It was noted that the veteran's postoperative course 
was complicated by some low back pain and that an orthopedic 
consultation was obtained and it was felt that there was no 
evidence of neurological injury.  

Service medical records for the veteran's second period of 
service from January 1973 to January 1977 indicate that on a 
medical history form at the time of the November 1972 re-
enlistment examination, he checked that he had broken bones 
and that he suffered from recurrent back pain.  The veteran 
reported that he was in a car wreck and that he had suffered 
a cracked back and a fractured skull.  The reviewing examiner 
noted that the veteran had a fracture of the spine with 
sequelae of low back pain after standing for long periods of 
time.  The November 1972 objective re-enlistment examination 
report included a notation that the veteran's spine and other 
musculoskeletal systems were normal.  A January 1974 physical 
profile record noted that the veteran was being placed on 
duty with permanent assignment limitations due to compound 
fractures of T11/T12/L1 of the lower back.  On an August 1976 
medical history report, the veteran reported that he was last 
treated in September 1973 for injuries from an automobile 
accident.  He indicated that he had been hospitalized for 
four months.  The January 1977 objective separation 
examination report noted that the veteran had mild 
kyphoscoliosis.  It was also reported that the veteran had 
compound fractures of T11, T12, and L1 of the low back with a 
permanent L-3 physical profile.  

In September 1982, the veteran filed a claim for service 
connection for a back disability.  He reported that he 
suffered a broken back in an automobile accident in 1973.  

VA treatment records dated from August 1982 to September 1982 
show that the veteran was treated for low back pain.  An 
August 1982 entry noted that he complained of low back pain 
and that he had a history of fractures of T11, T12, and L1 in 
1973.  The diagnosis was low back pain secondary to old 
fracture.  A September 1982 entry indicated that the veteran 
complained of low back pain and related an impression of 
status post low thoracic compression fracture with kyphosis.  

In a January 1983 report of accidental injury, the veteran 
referred to an accident in October 1969.  He reported that he 
suffered head and back injuries.  

In March 1983, the RO denied service connection for a back 
disability.  It was noted that his service medical records 
were negative for any automobile accident in 1973 in which he 
suffered a broken back.  It was reported that a VA hospital 
summary indicated that he had an automobile accident in 
October 1969 and that he sustained a compression fracture of 
T12.  The RO noted that an October 1969 private hospital 
summary indicated that he had sustained a compression 
fracture of the body of L1 with a fresh appearing fracture 
line and a loss of vertical height.  It was further noted 
that during the veteran's second period of service, the 
November 1972 entrance examination indicated that he had a 
history of a fractured spine and the January 1977 separation 
examination showed compound fractures of T11, T12, and L1.  
The RO concluded that the veteran's back disability 
preexisted his second period of service and was not 
aggravated therein.  

In May 1986, the veteran attempted to reopen his claim for 
service connection for a back disability.  

The veteran underwent a VA general medical examination in 
June 1986.  He reported that he injured his back in a motor 
vehicle accident in 1973, that he suffered fractures of T11, 
T12, and L1, and that he was hospitalized for seven months.  
The diagnoses included stable compression fracture, T12 and 
L1, secondary to motor vehicle accident; lumbricalization of 
S1; and chronic back pain.  

The veteran also underwent a VA neurological examination in 
July 1986.  The veteran reported that he was involved in a 
motor vehicle accident in 1969 in which he suffered some type 
of fracture of the vertebrae T11, T12, and L1 among other 
injuries.  He stated that while he was in service in 1973, he 
was involved in another motor vehicle accident and 
refractured the same vertebrae and was hospitalized for seven 
months.  The diagnoses were stable compression fracture, T12 
and L1, secondary to motor vehicle accident; lumbricalization 
of S1; and chronic back pain syndrome secondary to the above.  

In October 1986, the RO found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a low back disability.  The veteran appealed 
the decision.  

In April 1988, the Board denied service connection for a back 
disability on a de novo basis.  It was noted that the veteran 
had an automobile accident in October 1969 and that he 
sustained a fracture in the area of L1.  It was also reported 
that there was no superimposed pathology shown to have been 
attributable to an accident reportedly occurring during his 
second period of service.  

Private treatment records dated from March 1999 to July 2000 
show that the veteran received treatment for back problems.  
A March 1999 entry from T. R. Dempsey, M.D., indicated that 
the veteran was seen for back and right hip pain.  It was 
noted that he was coming down a ladder in November 1998 and 
hurt his back.  A report of a March 1999 magnetic resonance 
imaging (MRI) scan of the lumbosacral spine related an 
impression of old compression fractures of the lower dorsal 
spine with kyphoscoliosis; mild degenerative disc disease 
throughout the lumbar region with mild disc bulges, greatest 
at L4-L5; mild hypertrophic changes of the facet joints and 
ligamentum flavum with mild to moderate spinal stenosis; and 
a normal appearing conus medullaris.  

In July 2001, the veteran submitted his current request to 
reopen his claim for service connection for a back 
disability.  He reported that in September 1973, while 
stationed at Fort Benning, Georgia on a weekend pass, he was 
involved in an automobile accident which caused a broken back 
in three places with unknown internal injuries.  The veteran 
stated that he was first hospitalized in Poplaville, 
Mississippi and then moved to Keesler Air Force Base Hospital 
in Biloxi, Mississippi.  He indicated that he was 
subsequently airlifted to the Army Hospital at Fort Benning, 
Georgia and that he was hospitalized for seven months.  

In an October 2001 lay statement, M. Wally reported that the 
veteran was involved in an automobile accident in Poplaville, 
Mississippi while returning home on leave.  She stated that 
the veteran was first taken to the Poplaville hospital for a 
while and then transferred to other military hospitals.  She 
stated that the veteran was in a body cast.  An October 2001 
lay statement from T. Newhill indicated that the veteran was 
involved in an automobile accident while home on leave in 
Poplaville, Mississippi which led to many months of surgery, 
pain, and hospitalization.  He reported that the veteran was 
in a full body cast for many months.  

A November 2001 private report from E. H. Cole, M.D., noted 
that the veteran had a long history of back problems going 
back to September 1973 when he was in a motor vehicle 
accident while driving to pick up three soldiers for 
transport to Fort Benning, Georgia.  The report indicated 
that the veteran suffered fractures of T11, T12, and L1.  Dr. 
Cole indicated that the diagnoses were compression fractures 
of T11, T12, and L1; kyphoscoliosis with convexity to the 
right; and herniated disc with sciatica L5-S1.  

In July 2002, the veteran submitted a letter with an envelope 
which had a date stamp of October 1973 from the mother of a 
girlfriend.  The letter referred to the veteran's back injury 
and to his contacts with an insurance company regarding his 
car.  

Private treatment records dated July 2002 to August 2002 
reflect continued treatment for a back disorder.  A July 2002 
report from S. E. Massey, M.D., noted that the veteran was 
seen in July 2002 for a complaint of a back problem.  It was 
reported that the veteran stated that he was involved in a 
motor vehicle accident in 1973 while in the military and that 
he sustained fractures of T11, T12, and L1.  The diagnoses 
were chronic back pain and status post fractures T11, T12, 
and L1.  

An October 2002 award letter from the Social Security 
Administration (SSA) indicated that the veteran became 
disabled in July 2000.  

VA treatment records dated from May 2002 to November 2002 
show treatment for several disorders including a back 
disorder.  

The veteran underwent a VA spine examination in November 
2002.  He reported that he injured his lower back when 
involved in a motor vehicle accident 1973 while in the 
service.  He stated that he was in a body cast for about five 
months in the Army hospital in Georgia and that he was in the 
hospital for seven months.  The veteran indicated that he was 
on a medical profile when he left the service.  He reported 
that he had fractures of the lower back at T11, T12, and L1.  
The impression was status post compression fractures of T11, 
T12, and L1, with residuals; severe kyphoscoliosis of the 
lower thoracic and upper lumbar spine; history of L5-S1 
radiculopathy; and degenerative joint disease, lumbosacral 
spine.  

At the May 2003 RO hearing, the veteran testified that he 
suffered an accident in 1973 during his second period of 
service and that he broke his back in three places at T11, 
T12, and L1.  He stated that he was also involved in an 
accident in 1969 after his first period of service and that 
he fractured his back at that time as well.  The veteran 
indicated that the second automobile accident occurred on 
Labor Day weekend in 1973 when he was on leave and was 
picking up three other soldiers to ride back to Fort Benning, 
Georgia.  He stated that his present back problems resulted 
from the second accident in 1973.  The veteran's wife also 
testified in support of his claim.  

In December 2003, the Board received, from the veteran, a 
number of additional service records.  These show, in part, 
that in Sepember 1973, during his second period of service, 
he was in another motor vehicle accident and sustained a back 
injury, including damage to T11 through L1.  A history of 
another back injury several years earlier was also noted.  
From September 1973 to February 1974 he received hospital 
treatment for the new back injury, and he was then given a 
limited duty profile.

II.  Analysis

There has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A decision of the Board is final, although a claim may be 
reopened if new and material evidence is submitted; and if 
the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet.App. 
27 (1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2003).]  

The evidence of record at the time of the April 1988 Board 
decision included the veteran's service medical records from 
his first period of service from July 1966 to June 1969 which 
did not any back problems.  Records indicated a back injury 
in October 1969, between periods of service.   At the time of 
the prior Board decision, available service medical records 
for the veteran's second period of service showed a back 
problem, but it was questionable whether this was due to new 
injury.  Medical records after the last period of service 
continued to show a back problem, although it was again 
questionable whether such was due to a service injury.  
Subsequent to the the last Board decision, additional medical 
and lay evidence has been received which shows another back 
injury from a vehicle accident during the veteran's second 
period of service in 1973.  Medical evidence also shows 
additional chronic back disability from the injury during the 
second period of service.

Evidence submitted since the last Board decision is new and 
material, and thus the claim for service connection for a 
back disorder is reopened.  Since the claim has been 
reopened, it has been reviewed on a de novo basis.  Manio, 
supra.  After reviewing all the assembled evidence, the Board 
finds that the veteran now has a chronic back disorder which 
may be traced to onset from injury during his second period 
of service.  A chronic back disorder was incurred during the 
veteran's second period of service, and thus service 
connection for a back disability is warranted.


ORDER

Based on a reopened claim, service connection for a back 
disability is granted.




	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



